NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 14-1850
                                      ____________

                          ROBERT M. HENDERSON;
                  NATALIE HENDERSON; RICHARD H. BARONE,
                                                      Appellants

                                             v.

           CHARTER OAK FIRE INSURANCE; TRAVELERS INSURANCE, CO.
                                ____________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                 (D.C. No. 2-12-cv-04363)
                      District Judge: Honorable C. Darnell Jones, II
                                      ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                     June 2, 2015

            Before: RENDELL, HARDIMAN and VANASKIE, Circuit Judges.

                                  (Filed: June 26, 2015)
                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

       This appeal is taken from the District Court’s summary judgment in favor of

Charter Oak Fire Insurance Company and its parent corporation, Travelers Insurance

Company. We will affirm.

                                             I

       In October 2010, Robert Henderson and Richard Barone were operating a vehicle

owned by Haverford Township, Pennsylvania, when they were struck by another vehicle

and seriously injured. At the time, the Township had a commercial automobile policy

issued by Charter Oak that included $1 million in primary liability coverage and the

statutory minimum of $35,000 in combined single limit uninsured motorist (UM) and

underinsured motorist (UIM) coverage. Following the accident, Henderson and Barone

submitted claims to Charter Oak for UIM benefits and received $35,000 ($17,500 each).

       Unsatisfied with the $35,000 payment, Henderson and Barone claimed they were

entitled to UIM benefits equal to the primary liability coverage of $1 million because the

Township’s 2010-2011 insurance policy application didn’t comply with Pennsylvania’s

Motor Vehicle Financial Responsibility Law (MVFRL), 75 Pa. Cons. Stat. § 1701 et seq.

They filed an action for declaratory relief and damages in the Philadelphia Court of

Common Pleas, which Charter Oak and Travelers (Insurers) removed to the United States

District Court for the Eastern District of Pennsylvania. Both sides moved for summary

judgment, and the District Court granted the Insurers’ motion. Henderson and Barone

                                             2
filed this appeal.1

                                              II

       We exercise plenary review over the District Court’s summary judgment and apply

the same standard it applied. Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 265 (3d Cir.

2014). In doing so, we review the record in the light most favorable to the nonmovant, id.,

affirming if there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law, Fed. R. Civ. P. 56(a).

                                             III

       The question presented is whether the Township violated the MVFRL when it

selected the minimum limit of UIM coverage, i.e., $35,000. We hold that it did not.

                                              A

       Under the MVFRL, insurers must offer UM and UIM coverage equal to bodily

injury liability limits (here, $1 million). See 75 Pa. Cons. Stat. §§ 1731(a), 1734. This

does not mean, however, that insureds are obliged to purchase such coverage. In fact, they

can forego UM/UIM coverage entirely, id. § 1731(a), or they can select in writing

UM/UIM coverage lower than the bodily injury liability limits, but not less than the

minimum limit required by statute ($35,000), id. § 1734.


       1
        The District Court had diversity jurisdiction under 28 U.S.C. § 1332, and we
have jurisdiction under 28 U.S.C. § 1291. Henderson’s wife, Natalie Henderson, is also
an Appellant.


                                              3
       In this case, the record shows that 2002-2003 was the last year the Township

purchased $1 million in both liability coverage and UM/UIM coverage. Thereafter, the

Township continued to purchase $1 million in liability coverage but reduced its UM/UIM

coverage to $35,000. That includes 2008-2009, when the Township submitted a

supplementary application stating that it “may purchase [UM/UIM coverage] with limits

equal to your Bodily Injury Liability Limits or select lower limits, but not less than the

minimum limits required by statute ($15,000 each person/$30,000 each accident; or

$35,000 each accident, combined single limit[).]” The application was signed by the

Township’s manager and contained a handwritten “$35,000” next to a circle indicating

that the Township had selected both UM and UIM coverage at the “minimum limits.” The

Township’s manager testified that it continued to make this selection “[i]n every

succeeding year,” including 2010-2011, the year of the accident.

                                              B

       Appellants concede that the 2008-2009 application complied with the MVFRL’s

requirements and reduced the Township’s UM/UIM coverage to $35,000. Nevertheless,

they argue that the 2010-2011 supplementary application is the only one that matters here,

and that it didn’t comply with the MVFRL. For the election of the minimum limit of

$35,000 to be valid, Appellants argue, “(1) the named insured must sign the request for

lower limits; and (2) the named insured must expressly designate the amount of

[UM/UIM] coverage being elected.” Br. of Appellants 17 (emphasis in original) (citing

                                              4
Lewis v. Erie Ins. Exch., 793 A.2d 143 (Pa. 2002), and Orsag v. Farmers New Century

Ins., 15 A.3d 896 (Pa. 2011)). Because the Township in the 2010-2011 application never

expressly designated the amount of UM/UIM coverage to be $35,000, they say, the

amount must be reformed to the default limit of $1 million. We disagree.

       First and foremost, the 2008-2009 application explicitly states that “[t]he coverage

rejections or selections indicated by you on this application . . . will apply to all future

renewal policies until you notify the Company IN WRITING of any changes.” App. 278

(emphasis in original). Appellants admit that the 2008-2009 application was valid; the

Township renewed the policy every year and never altered its election of reduced limits;

and so it follows that the terms of the 2008-2009 policy were still in effect at the time of

the 2010 accident.

       Second, even considering the 2010-2011 application on its own terms, we hold that

it is valid under the MVFRL because it conveyed the Township’s intent to purchase the

statutory minimum limit of $35,000 in UM/UIM coverage. The 2010-2011 application

contains a subsection instructing the Township to “make selection below only if you wish

to select Underinsured Motorists Coverage at limits lower than your policy Bodily Injury

Liability Limits.” App. 126 (emphasis in original). Immediately below, the Township

marked an “X” in a box labeled “Underinsured Motorists Coverage at the minimum

limits” and the Township’s manager signed the bottom of that page. App. 126. As in the

2008-2009 application, the 2010-2011 application clearly defines the term “minimum

                                               5
limits” as “$15,000 each person/$30,000 each accident; or $35,000 each accident,

combined single limit[.]” App. 123. In addition, the District Court found that the

Township paid premiums for $35,000 in UIM coverage.

       Appellants contend this isn’t enough. They believe that under § 1734 of the

MVFRL, the Township had to expressly designate that it had selected the amount of

$35,000 in UIM coverage. But while the Pennsylvania Supreme Court has noted that

“[c]learly, the most effective manner in which to ‘expressly designate’ the amount of

coverage requested is by electing a specific dollar amount,” Orsag, 15 A.3d at 901 (citing

Lewis, 793 A.2d at 153), doing so isn’t required. Accordingly, we hold that the 2010-2011

application complied with the MVFRL and that, viewed as a whole, it clearly shows the

Township’s intent to purchase the statutory minimum limit of $35,000 in UIM coverage.

See Hartford Ins. Co. v. O’Mara, 907 A.2d 589, 603 (Pa. Super. Ct. 2006) (holding that

the application “viewed as a whole” indicated the insured’s decision to select UM/UIM

coverage lower than her liability limits).

                                       *     *      *

       The order of the District Court will be affirmed.




                                             6